Title: Enclosure: Thomas Jefferson’s Account with Morris & Dunnington, [ca. 10 April 1811]
From: Morris & Dunnington
To: Jefferson, Thomas


            
               ca. 10 Apr. 1811 
            
            
              
                Dr 
               
             
            Thomas Jefferson Esqr
         
                
              
              
                
                In account with Morris & Dunnington
                
            Cr
              
              
                1811
                
              
              
                March 25th
            
         
                 To Balance due M&D
                
 £277.4.6½
              
              
                
                
            〃 Interest on £263.17 from 1st Sept. 1810 untill paid (7 mo 10 days)
         
                
            9.13.5½
              
              
                
 $956.33
         
                
 £286.18–
              
            
          